DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1,3, 5-9, 11-13, and 24  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  2, 6-8,  and 15-21 of
Copending Application No. 16/843207. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the use of a musical instrument for outdoor permanently  installation on a ground or playground surface, the musical instrument comprising: a support post, wherein the support post is configured to be mounted to an outdoor surface; one or more metal devices extending from the support post, each aluminum devices being tuned to produce at least one note on a musical scale when struck by a user,  wherein the combination of the one or more metal devices being tuned to produce at least one note on a musical scale when struck by a user; wherein the metal devices are from the 
	16/843207 does not disclose the specific metal element diameters, metal element height placement, or the recited base material.
	However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in application number 16221009 with specific diameters and height positioning as recited by the applicant; and the base being made from polyethylene (HDPE) in order to produce a percussion instrument with high strength characteristics capable of producing specific tones. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, and 19-24  are rejected under 35 U.S.C. 103 as being unpatentable over Estes.

Estes discloses the use of a tonal musical instrument for outdoor installation wherein the instrument is configured to withstand prolonged outdoor use (column 1, lines 5-7) , the tonal musical instrument comprising: a support post, wherein the support post is configured to be mounted to an outdoor surface; one or more metal tubes (34) extending from the support post, each aluminum tube being tuned to produce at least one note on a musical scale when struck by a user; and wherein the combination of the one or more metal tubes; comprising a plurality of metal tubes attached to the support post, wherein the notes produced by the metal tubes are from the same musical scale; Estes also discloses that one or more metal tubes is affixed to the end of the support post (see figure 1); further comprising one or more fasteners placed through the metal tube and a mounting tube of the support post (see figures 3 and 4); further comprising a mallet attached to the support post.
Although Estes does disclose the use of metal plates and the use of polyethylene (HDPE), he does not disclose the use of metal discs to produce a tone or the use of a polyethylene (HDPE) base. Application 16/843207 also does not disclose the specific metal element diameters, metal element height placement, or the recited base material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as discloses in Estes to replace his metal resonant tubes with resonant discs with a specific resonant time, the use of a polyethylene (HDPE) base since Estes discloses the use of several other polyethylene (HDPE) compnents, and a specific diameter as recited by the applicant as a matter of design choice based on a user’s desire for a specific tone.
s 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837